Citation Nr: 0208543	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Waco, Texas,  Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1997, a statement of the case was issued in 
December 1997, and a substantive appeal was received in 
January 1998.  

Although the issue of entitlement to service connection for 
bilateral hearing loss was also initially on appeal, this 
benefit was granted by rating action in June 1998.  
Accordingly, that issue is no longer in appellate status.


FINDINGS OF FACT

1.  Injury to the left lower extremity and foot during 
service was acute and transitory in nature and resolved 
without any residual disability.

2.  Current disabilities of the left lower extremity, 
including arthritis of the left knee and left ankle, were not 
manifested during the veteran's active duty service or for 
many years thereafter. 


CONCLUSION OF LAW

Left leg disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examinations in January 1998 and March 2001, and VA hospital 
and outpatient records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a left leg injury.  The 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection for left leg injury.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that he suffers from 
current left leg disability which is related to injury during 
his military service.  Although service medical records do 
not document any such injury during service, the veteran has 
submitted information which suggests that the injury was 
suffered during a combat situation in May 1945.  Accordingly, 
pursuant to 38 U.S.C.A. § 1154(b) the Board finds that the 
veteran did suffer an injury to the left lower extremity 
during service despite the lack of service medical records 
showing treatment for such injury.

The Board notes that service medical records also do not 
document any treatment subsequent to the time of the injury.  
Significantly, no defects of the left lower extremity were 
reported at the time of separation examination in November 
1945. VA medical records show that the veteran was 
hospitalized in April 1946 for cellulitis of the left foot 
and leg.  The remainder of post-service evidence does not 
document pertinent complaints or treatment until the 1990's.  

After reviewing the record, the Board must conclude that the 
preponderance of the evidence is against a finding that any 
current disorder(s) of the left lower extremity are in any 
manner related to the inservice injury.  It appears from the 
record that the injury to the left lower extremity suffered 
in May 1945 was essentially acute in nature.  The veteran was 
treated for cellulitis in March and April 1946, just a few 
months after his discharge from service.  However, a record 
documenting that treatment includes a notation that an 
abscess of the left foot was cured and that cellulitis of the 
left foot was cured.  Then the record is essentially silent 
for supporting evidence of a continuity of pertinent 
symptomatology for many years thereafter.  In sum, even 
assuming that there was some symptomatology associated with 
the inservice injury, there is nevertheless no persuasive 
evidence of a continuity of symptomatology after service to 
link any current disorder(s) of the left lower extremity to 
the inservice injury.  Further, while there is evidence that 
the veteran currently suffers from arthritis of the left knee 
and left ankle, these disorders were manifested many years 
after discharge from service and there is therefore no basis 
for an award of service connection on a presumptive basis. 

While the Board has considered the veteran's statements, it 
does not appear that he is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  As such, after reviewing the totality of 
the relevant evidence, the Board is compelled to conclude 
that the preponderance of such evidence is against 
entitlement to service connection for a left leg disorder at 
this time. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



